Citation Nr: 1759619	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-50 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to claw toes two through five of both feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2014, the Veteran testified before the undersigned Veterans Law Judge.  

In March 2015 and April 2016, the Board remanded the issue on appeal for further development.  

In June 2017, the Board requested a Veterans Health Administration (VHA) expert opinion, which was provided later the same month.  The Veteran was provided with a copy of the opinion and given 60 days to respond.  See 38 C.F.R. § 20.903(a).


FINDING OF FACT

The Veteran's right knee disability was not incurred during active duty and is not otherwise related to military service or his service-connected claw toes two through five of both feet; degenerative joint disease of the right knee did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability, to include as secondary to claw toes two through five of both feet, are not met.  
38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his right knee disability is the result of his occupational duties as a military policeman.  Specifically, he testified that he was a policeman for two years and that his duties required significant standing and marching.  See Board Hearing Transcript at 12-13.  Alternatively, he asserts that his right knee disability is secondary to his service-connected bilateral claw toes. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran has a current diagnosis of degenerative joint disease of the right knee.  See January 2008 and June 2016 VA examination reports.  Therefore, the first element of service connection is established.
Regarding the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) reflect his complaints of knee pain.  See May 1973 STRs.  X-rays at that time were negative.  On his November 1973 separation examination, the Veteran reported a trick right knee for approximately three months, and it was noted that he was treated by a physician and that his right knee had no sequelae or complications.  However, given the documented knee treatment in service, and the Veteran's credible testimony as to wear and tear to his right knee coincident with his military duties in service, the element two is also met.

Regarding the last element, nexus, the only competent opinion of record is against the claim.  (In this regard, January 2008, December 2015 and June 2016 VA opinions against the claim are inadequate for rating purposes.)  Specifically, the June 2017 VHA expert, an orthopedic surgeon, opined that it was less likely than not that the Veteran's right knee disability was caused by or related to service, to include any cumulative effects due to the impacts of service, such as frequent standing and marching.  The expert, who acknowledged consideration of the Veteran's history of knee pain during and since active duty, noted that the Veteran had a mild arthritis and sustained an acute injury or fall in 2004, and was subsequently treated for meniscus pathology in the right knee.  He explained that treatment or removal of meniscus tissue very often leads to the development of severe degenerative arthritis, which the Veteran was found to have 7 years later in the same medial knee compartment that he was surgically treated for back in 2005.  The expert also highlighted the fact that that the Veteran did not have ongoing knee trouble or chronic pain due to an acute injury in service, and further explained that his standing and marching duties in service is not a causally supported factor and is not medically expected to cause his current knee condition.  

Finally, the VHA expert opined that the Veteran's knee disability was not secondary his service-connected bilateral claw toe disability, reasoning that both his current claw toe condition and the surgery he underwent for it is not medically expected to either cause or aggravate his knee condition.  The expert noted that most people with a claw toe condition never go on to develop knee arthritis and that medical literature does not support a causally related linkage between the two disabilities.  
The Board affords the June 2017 VHA expert's medical opinion great probative value.  The VHA expert considered the Veteran's entire relevant medical history in forming his opinion, and provided a thorough rationale with supporting data as well as reasoned medical explanations.

There is no competent opinion to the contrary.  To the extent that the Veteran asserts that his right knee disability is the result of his active duty service, the Board finds that he is not competent to do so, as the determination as to the etiology of degenerative joint disease is a complex medical question that is beyond the ken of a layperson.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, there is no evidence that the Veteran's right knee arthritis manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of degenerative joint disease is in 2004, approximately 30 years after service.  For similar reasons, a nexus through a continuity of symptomatology is not available.  See Walker, supra

Accordingly, the preponderance of the evidence is against the claim of service connection for a right knee disability.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.


ORDER

Service connection for a right knee disability, to include as secondary to claw toes two through five of both feet, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


